Exhibit 10.1

 

 [logo.jpg]

 

March 26, 2012

 

Mr. Carlos Macau

11345 SW 77th Ave

Miami, FL 33156-4529

 

Dear Carlos,

 

We are pleased to offer you the position of Executive Vice President - Chief
Financial Officer and Treasurer for HEICO Corporation effective on or about May
1, 2012. Your starting salary will be $500,000 per year. You will also be
eligible to participate in HEICO’s 2012 Incentive Compensation Plan. Incentive
compensation will be prorated based on hire date and the date the plan year ends
for 2012. As previously discussed, the incentive compensation program is based
on performance, and requires that the Company meet certain net income thresholds
before incentive compensation is made available. Additionally, you will receive
a grant of stock options covering 50,000 Class A Common Shares with an option
price equal to the fair market value on your start date. Other employment
benefits will be consistent with HEICO senior executives as previously discussed
and will include fully paid1:

 

·Medical and Dental Benefits: Through BlueCross BlueShield of Florida, we offer
a variety of levels of coverage: traditional PPOs, and High Deductible Health
Plan with a Health Savings Account as well as Delta Dental benefits.

·Life and Disability Insurance: HEICO currently offers short-term disability,
long-term disability and Life & AD&D benefits.

·Vacation: 4 weeks per year.

·401K and 409A Plans: The 409A benefit currently include contributions
actuarially determined to target income replacement at 30% upon retirement age.

·Company Vehicle

 

Please note that HEICO expects you, and all Team Members, to be respectful of
confidential and proprietary information you may have learned at any positions
you held prior to the commencement of your employment with HEICO.  Attached is
our standard Non-Competition and Non-Solicitation Agreement and if the Agreement
is acceptable, kindly execute it and return it to us or, if you have questions,
please let me or Tom Irwin know.

 

If the terms of this offer are acceptable, please sign in the place provided
below and return the signed form to me.

 

Carlos, we believe this is a great opportunity for HEICO and you, and look
forward to you becoming a member of the HEICO team. However, we recognize that
you retain the option, as does HEICO, of ending your employment with us at any
time, with or without notice and with or without cause. As such, your employment
with HEICO is at-will and neither this letter nor any other oral or written
representations may be considered a contract for any specific period of time.
Should you have any questions please contact me or Tom Irwin.

 

Sincerely,

 

/s/ LAURANS A. MENDELSON

Laurans A. Mendelson

Chairman of the Board and

Chief Executive Officer

 

 

Accepted: Signed Name: /s/ CARLOS MACAU 4-2-12     Carlos Macau  Date

 

 

 

 



1 Benefits may be changed by the Company at any time, but will be similar to
those offered to HEICO’s executives.



 

 



NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

This Non-Competition and Non-Solicitation Agreement (“Agreement”), dated as of
the 2nd day of April 2012, is entered into by and between HEICO Corporation,
along with its current and future parents, successors, subsidiaries, affiliates,
related entities, divisions, joint ventures, and assigns (collectively “HEICO”),
and Carlos Macau (“Employee”).

 

WHEREAS, Employee desires to be employed by, or desires to continue employment
with, HEICO;

 

WHEREAS, Employee, in the performance of his job duties, has or will have access
to, and be entrusted with, trade secret, proprietary, and valuable confidential
business and professional information belonging to HEICO;

 

WHEREAS, HEICO desires to protect its legitimate business interest in its trade
secret, proprietary, and valuable confidential business and professional
information, as well as its legitimate business interest in its substantial
relationships with existing and prospective customers, its goodwill, and the
extraordinary and specialized training afforded Employee;

 

NOW, THEREFORE, in consideration for Employee’s initial or continued employment
by HEICO and any benefit provided by HEICO to Employee in connection with
Employee’s employment, and for other good and valuable consideration the receipt
and sufficiency of which is hereby acknowledged, HEICO and Employee hereby agree
as follows:

 

1.        Rationale for Restrictions. Employee acknowledges and agrees that the
covenants set forth in this Agreement are reasonable and necessary to protect
HEICO’s legitimate business interests in light of the following facts, which
Employee does not dispute:

 

(a)        HEICO manufactures, sells and services jet engine parts and other
aircraft parts and components on a worldwide basis;

 

(b)        HEICO competes on a worldwide basis with many companies, including,
without limitation, Pratt & Whitney (a division of United Technologies
Corporation) and General Electric Company;

 

(c)        The services provided by Employee in furtherance of HEICO’s worldwide
business operations are of a special, unique, extraordinary and intellectual
character, and Employee uses the extraordinary and specialized training provided
by HEICO to further HEICO’s worldwide business objectives;

 

(d)        In the course and scope of Employee’s employment, Employee will be
exposed to, and entrusted with, trade secret, proprietary, and valuable
confidential business and professional information belonging to HEICO and
relating to HEICO’s business operations, finances, products, services,
customers, and vendors.

 

 

 



____CLM__________

Employee Initials





1

 

 

 

(e)        HEICO takes reasonable efforts and measures to protect its trade
secret, proprietary, and valuable confidential business and professional
information from disclosure to unauthorized individuals who would gain an unfair
competitive advantage if they were to possess such information. Employee’s job
duties include protecting such trade secret, proprietary, and valuable
confidential business and professional information from disclosure to
unauthorized individuals;

 

(f)        Employee will develop substantial relationships with HEICO’s
customers and prospective customers, thereby imparting in Employee knowledge of
such customers’ business affairs and requirements, as well as knowledge of the
means and methods by which HEICO satisfies customers’ business needs and
requirements. Employee’s job duties include developing and strengthening
customer and prospective customer relationships, as well as advancing HEICO’s
goodwill on a worldwide basis; and

 

(g)        Employee’s contact with customers and prospective customers may
constitute HEICO’s primary, or even sole, contact with such customers.
Accordingly, HEICO has placed its customer and prospective customer
relationships in Employee’s hands with the confidence and trust that Employee
will at all times act in HEICO’s best interest and in furtherance of HEICO’s
worldwide business objectives.

 

2.        Definitions. For purposes of this Agreement, the following terms shall
have the following definitions:

 

(a)        Competing Business. A business engaged in the repair, distribution,
design, manufacturer, sale, research, development, marketing, promotion, use,
importation, or exportation of aircraft parts, including, without limitation,
FAA/PMA (or any successor parts thereof) and other electronic parts and
components, including, those used in spacecraft, defense equipment, medical
equipment, and telecommunications systems.

 

(b)        Confidential Information. The term “Confidential Information” shall
mean all information and material that is not generally available to or used by
the public by authorized means, and that enables HEICO to conduct business
competitively in the marketplace. More specifically, Confidential Information
includes, but is not limited to, all correspondence, communications, studies,
plans, business methods, applications, developments, inventions, quality control
procedures, reports, surveys, analyses, sketches, drawings, specifications,
notes, records, memoranda, computer-generated data or documents, non-public
information and material relating to HEICO’s business activities and/or
finances, all methods, processes, formulas, techniques, equipment, research
data, experiments, marketing and sales information, personnel data, current and
prospective customer lists, employee lists, supplier lists, e-mails, proposals,
price lists, inventory information, marketing plans, databases, financial data,
trade secrets, and any other information disclosed to, submitted to, or provided
to Employee by HEICO orally, in writing, or by any other means or media. Said
Confidential Information may be in either human or computer readable form,
including, but not limited to, software, source code, hex code, or any other
form.

 

 

____CLM__________

Employee Initials





2

 

 



3.        Non-Compete Covenant.

 

(a)        While employed by HEICO and for a period of two (2) years following
Employee’s separation of employment from HEICO for any reason, Employee shall
not, directly or indirectly, alone or in any capacity:

 

(i)         acquire, operate, manage, own any interest in, lend any money to, or
offer any assistance or support to any person, firm, partnership, corporation,
association or other entity, wherever located, that is engaged in any capacity
in a Competing Business;

 

(ii)        be employed by, render any services to, or serve as an employee,
independent contractor, agent, officer, director, manager, or consultant to any
person, firm, partnership, corporation, association or other entity, wherever
located, that is engaged in any capacity in a Competing Business.
Notwithstanding anything in this Agreement to the contrary, Employee shall not
be precluded from working, at any time after his employment with HEICO
terminates, at a public accounting firm and, pursuant to such employment,
providing accounting, audit and related services to persons or entities in a
Competing Business or to any former, existing or prospective customer of HEICO;
or

 

(iii)        utilize his special knowledge of HEICO’s business, HEICO’s
relationships with customers, vendors and suppliers, or HEICO’s trade secret,
proprietary, and valuable confidential business and professional information
(including HEICO’s Confidential Information, as defined above) to engage for
himself, or on behalf or another, in a Competing Business in any location
worldwide;

 

(iv)        engage in any activity, employment, or services the performance of
which any Confidential Information obtained, provided or otherwise acquired by
Employee, directly or indirectly, during Employee’s employment with HEICO, is
likely to be used or disclosed, notwithstanding Employee’s undertaking to the
contrary.

 

(b)        Notwithstanding Section 3(a) above, while employed by HEICO, and for
a period of two (2) years thereafter, Employee may acquire, solely as an
investment, shares of capital stock or other equity securities of any company
that are traded on any national securities exchange or are regularly quoted in
the over-the-counter market, so long as Employee does not control, acquire a
controlling interest in, or become a member of a group that exercises direct or
indirect control of more than one percent of any class of capital stock of such
corporation. Employee agrees to inform HEICO’s General Counsel prior to the
acquisition of any stock of HEICO, including, but not limited to, HEICO
Corporation.

 

4.        Non-Solicitation Covenant.   While employed by HEICO and for a period
of two (2) years following Employee’s separation of employment from HEICO for
any reason, Employee shall not, whether for Employee’s own account or for the
account of any person or entity:

 

 



____CLM__________

Employee Initials 



3

 

 

 

(i)        hire or attempt to hire, solicit or attempt to solicit, endeavor to
entice away from HEICO, or otherwise interfere with any relationship that HEICO
has or had with, any person who is or was employed by or otherwise engaged to
perform services for HEICO at any time during Employee’s employment with HEICO;
or

 

(ii)        call upon, solicit for business, attempt to solicit for business, or
accept business from, any former, existing or prospective customer of HEICO with
whom Employee dealt or communicated at any time during his employment with
HEICO.

 

5.        Scope of Covenants. Employee agrees that the covenants set forth in
Sections 3 and 4 above are (i) reasonable and necessary to protect HEICO’s
legitimate business interests (ii) independent of any other provision in any
other agreement between or affecting Employee and HEICO, and (iii) independent
of the existence of any claim or cause of action by Employee against HEICO. Any
action unrelated to the covenants set forth in Sections 3 and 4 above shall not
constitute a defense to the enforcement of the covenants set forth in this
Agreement, including Sections 3 and 4 above. If any of the covenants set forth
in Sections 3 or 4 above are held by a court of competent jurisdiction to be
invalid or unenforceable as to the time, geographic area, range of activities
covered by such covenants, or otherwise, then such covenants shall nevertheless
be enforced to the maximum extent permitted by law and effective for such period
of time, over such geographical area, for such range of activities, or
otherwise, as may be determined to be reasonable by a court of competent
jurisdiction. HEICO and Employee expressly consent and agree that the scope of
the covenants set forth in Sections 3 and 4 above may be judicially modified in
any proceeding brought to enforce such covenants.

 

6.        Remedies for Breach of the Agreement.

 

(a)        Employee consents and agrees that if Employee violates any covenants
set forth in this Agreement, then HEICO will sustain irreparable harm, and that
it will be impossible or inadequate to fully measure and calculate the damages
sustained by HEICO. Therefore, in addition to seeking any other remedies that
may be available, HEICO shall be entitled to an injunction restraining Employee
from committing, continuing to commit, or threatening to commit a violation of
this Agreement. Nothing in this Agreement shall be construed as prohibiting
HEICO from pursuing any other remedy or remedies, including, without limitation,
the recovery of damages.

 

(b)        Employee acknowledges and agrees that if legal proceedings are
initiated by HEICO to enforce the covenants set forth in this Agreement, then
the commencement of the restrictive covenants will begin on the date of the
entry of an order granting HEICO injunctive, monetary or other relief from
Employee’s actual, potential or threatened violation or breach of said
restrictive covenants and will remain in effect for the next succeeding two (2)
years. Employee agrees that the purpose and effect of the restrictive covenants
set forth in this Agreement would be frustrated by measuring the duration of the
restrictive covenants from the termination or separation of Employee’s
employment where Employee failed to honor the covenants until directed to do so
by court order.

 

 

 



____CLM__________

Employee Initials 



4

 

 

 

(c)        The existence of any claim or cause of action that Employee may have
against HEICO, whether predicated upon this Agreement, any other agreement
executed by HEICO and/or Employee, or any law, whether common or statutory,
shall not constitute a defense to enforcement of this Agreement by HEICO. HEICO
has fully performed all obligations entitling it to the benefit of the
restrictive covenants set forth in this Agreement, and the restrictive covenants
therefore are not executory or otherwise subject to rejection under the
Bankruptcy Code.

 

(d)        The waiver by HEICO of a breach or threatened breach by Employee
under this Agreement shall not be construed as a waiver of any subsequent breach
by Employee. The refusal or failure of HEICO for any reason to enforce any
obligation under this Agreement (or any similar agreement) against any other
employee, agent, or independent contractor retained by HEICO shall not
constitute a defense to the enforcement by HEICO of any similar obligation of
Employee, nor shall it give rise to any claim or cause of action by Employee
against HEICO.

 

7.        Survival. Employee’s obligations under this Agreement shall survive
the termination or separation of Employee’s employment regardless of:

 

(a)        the position or capacity in which Employee was employed at the time
of termination or separation of employment; and

 

(b)        the entity that formally employed Employee at the time of termination
or separation of employment, provided that the employing entity at the time of
termination or separation of employment is a parent, successor, subsidiary,
affiliate, related entity, division, joint venture, or assign of HEICO Aerospace
Holdings Corporation.

 

8.        Intended Beneficiaries & Assignment. Employee acknowledges that this
Agreement shall be binding on and inure to the benefit of HEICO Corporation and
any current and future successors, subsidiaries, affiliates, related entities,
divisions, joint ventures, and assigns of HEICO Corporation. Accordingly, this
Agreement may be enforced by HEICO Corporation and any current and future
parents, successors, subsidiaries, affiliates, related entities, divisions,
joint ventures, and assigns of HEICO Corporation. This Agreement and its
restrictive covenants may be assigned without the knowledge or consent of
Employee, and may be enforced by any assignee of, or successor to, the rights
set forth in this Agreement. Employee may not assign any of his rights or
obligations under this Agreement or under any Employment Agreement he may have
executed.

 

9.        At-Will Employment. This Agreement is not intended to, nor shall it be
construed as, altering the at-will nature of the employment relationship between
Employee and HEICO. Unless otherwise set forth in a writing signed by Employee
and HEICO’s President or Chief Executive Officer, and expressly setting forth a
specific or definite period of employment, Employee or HEICO may terminate the
employment relationship at any time, for any reason, with or without cause, and
with or without notice.

 

 



____CLM__________

Employee Initials





5

 

 

 

10.        Governing Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State of Florida, whether substantive,
procedural, or remedial.

 

11.        Venue & Jurisdiction. HEICO and Employee expressly, knowingly, and
voluntarily agree that the convenient and exclusive jurisdiction and venue for
any legal or civil action relating to or arising out of this Agreement shall be
the state and federal courts of competent jurisdiction in Miami-Dade County,
Florida, and no others. HEICO and Employee agree that they shall voluntarily
submit to, and shall be bound by, the jurisdiction of such courts, and they
irrevocably waive any defense for lack of personal jurisdiction, and any claim
that any suit, action or proceeding brought in either court has been brought in
an inconvenient forum.

 

12.        Waiver of Jury Trial. The parties to this Agreement expressly waive
their right to trial by jury in any action arising under this Agreement. This
provision is a material term of this Agreement.

 

13.        Entire Agreement. This Agreement sets forth the entire agreement and
understanding between HEICO and Employee relating to the subject matter herein.
No modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged. The parties further represent and acknowledge that by
signing this Agreement they have not relied on any representation, promise,
inducement, or statement made by the other party not incorporated in this
Agreement, but instead have relied solely on the written terms of this
Agreement.

 

 

[Continued on Following Page]

 

 

 

 

____CLM__________

Employee Initials





6

 

 



 

14.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one of the same instrument.

 

 

Carlos Macau: /s/ CARLOS MACAU    Carlos Macau:         Address: 11345 SW 77th
Avenue     Miami, FL 33156

 

 



HEICO: HEICO Corporation               By: /s/ THOMAS S. IRWIN   Print Name:
Thomas S. Irwin   Print Title: EVP and Treasurer

 

  Address: 385 Brickell Bay Drive, Suite 1644     Miami, FL 33131     Attention:
Chairman and CEO

 

 



____CLM__________

Employee Initials







7

